 In the Matter of AMERICAN; TOBACCO COMPANYandTOBACCO WORKERSORGANIZING COMMITTEE, AFFILIATED WITH THE UNITED CANNERY,AGRICULTURAL, PACKING AND ALLIED WORKERS OF AMERICA-CIOCaseNo. R-5568.-Decided July13, 1943Messrs. Edward K. PritchardandH. F. McGinnis,of Charleston,S. C., for the Company.Mr. Ed. McCrea,of Charleston, S. C., for the Tobacco Workers.Messrs. James Coles,and E.L.Harrington,of Charleston, S. C.,for the Cigar Makers.Miss Muriel J. Levor,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Tobacco Workers Organizing Com-mittee, affiliated with the United Cannery, Agricultural, Packing andAllied Workers of America-CIO, herein called the Tobacco Workers,alleging that a question affecting commerce had arisen concerningthe representation of employees of American Tobacco Company,Charleston, South Carolina, herein called the Company, the NationalLabor Relations Board provided for an appropriate hearing upondue notice before Mortimer H. Freeman, Trial Examiner. Saidhearing was held at Charleston, South Carolina, on June 21, 1943.The Company, the Tobacco Workers, and Local Union 181 of theCigar Makers International Union of America, affiliated with theAmerican Federation of Labor, herein called the Cigar Makers,appeared, participated, and were afforded full opportunity to beheard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues.The Trial Examiner's rulings madeat the nearing are free from prejudicial error and are hereby affirmed.The Tobacco Workers made a motion at the hearing to excludemechanics and teachers from the appropriate unit.Ruling was re-served to the Board.The motion is denied for reasons hereinafterset forth.51 N. L. R. B., No. 63. AMERICAN TOBACCO COMPANY309All parties were afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYAmerican Tobacco Company, a New Jersey corporation, is engagedin'the manufacture, sale, and distribution of cigars. It operates fiveplants variously situated at Philadelphia and Scranton, Pennsylvania;Louisville,Kentucky; Trenton, New Jersey; and Charleston, SouthCarolina.We are alone concerned with the Charleston plant in thisproceeding.During the year 1942 the Company purchased raw ma-terials of an approximate value of $5,120,000, consisting of leaf to-bacco, lumber, paper, and printing and supplies, of which about 95percent was shipped from points outside the State of South Carolina.During the same period the Company sold finished products of anapproximate value of $8,400,000, manufactured at its Charleston plant,of which 95 percent was shipped to points outside the State of SouthCarolina.The Company concedes that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDTobacco Workers Organizing Committee, affiliated with the UnitedCannery, Agricultural, Packing and Allied Workers of America, isa labor organization affiliated with the Congress of Industrial Organ-izations, admitting to membership employees of the Company.Local Union 181 of the Cigar Makers International Union of Amer-ica is a labor organization affiliated with the American Federationof Labor, admitting to membership employees of the Company.III.THEQUESTION CONCERNING REPRESENTATIONBy letter dated May 18, 1943, the Tobacco Workers requested rec-ognition of the Company as exclusive bargaining representative of theCompany's production employees.The Company refused recognitionunless and until the Tobacco Workers is certified as such by the Board.A statement of the Field Examiner, introduced in evidence at thehearing, and a statement of the Trial Examiner made at the hearing,indicate that the Tobacco Workers and the Cigar Makers each repre-sents a substantial number of employees in the unit hereinafter foundappropriate.''The FieldExaminerreported that the Tobacco workers submitted 1,226 designations ofwhich 596, bearing apparently genuine original signatures, correspond with names on theCompany's pay roll of May 22, 1943, containing1,999 names.The TrialExaminer re- 310DECISIONSOF NATIONAL LABOR REiLArTIONIS BOARDWe find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Tobacco Workers claims as appropriate for collective bargain-ing a unit composed of those of the Company's production employees,who are engaged in preparing the tobacco, making the cigars, boxing,packing, and shipping, with the exception of watchmen, clerical em-ployees, mechanics, teachers, and employees in a supervisory capacity.The Cigar Makers' position differs from that of the Tobacco Workersin that it desires the inclusion of teachers and mechanics and the ex-clusion of the box makers and the shipping employees. The Companycontends a production and maintenance unit is appropriate excludingonly supervisory and clerical employees and the watchmen. Thus, thecontroversy relates to the mechanics, teachers, and employees of thebox department and shipping room. The merits of the various con-tentions will be discussed below.The teachershave been taken from the production ranks where theywere engaged in piece work and receive 95 cents per thousand cigars.They averaged $27 to $30 per week while engaged in production.When appointed as teachers they receive a pay scale of 60 cents perhour.Their teaching duties are confined solely to beginners who areemployed at a wage of 40 cents per hour. These apprentices do notgo on piece work until their production, based on 95 cents per thou-sand cigars, exceeds the minimum pay scale of 40 cents per hour.During this period of learning the teachers turn out 50 percent ofthe production from the learner machines and devote 50 percent oftheir time to working with their hands.When a learner cannot makethe necessary piece-work quota after a 6-week training period, theyusually leave the Company's employ of their own volition, whichobviates recommendations as to their proficiency from the teachers.The teachers do not receive any special privileges by virtue of theirchange in position nor do they have authority to hire and dischargeor effectively to recommend changes in employees' status.From theforegoing it is clear that teachers do not have supervisory authority.Accordingly, we shall include. them within the unit.Mechanicsadjust, maintain, and repair the production machines.Although they are maintenance employees, their duties are closelyallied to production since they must have a detailed knowledge ofported that the Tobacco Workers submitted91 additional designations which were notcheckedThe Trial-Examiner also reported that the Cigar Makers submitted 447 designations ofwhich 244, bearing apparentlygenuine original signatures,correspondwithnames on the1aforesaid pay roll. AMERICAN TOBACCO COMPANY311tobacco, the type of leaf, and its condition, texture, and grade, inorder to make adjustments on the machines.Accordingly, we shall'include them in the unit.The box departmentproduces not only the boxes used for packingcigars made in the Charleston plant, but it also manufactures someboxes for use at the Company's other plants.The Cigar Makers urgesthat for this reason the box department employees should be excluded.This contention is without merit and we shall accordingly includethem.The shipping roomperforms the functions usually associated withsuch a designation.The Cigar Makers claims that the shipping roomemployees should be excluded as not being engaged in the productionof cigars.This contention applies with equal force to the employeesof the box department whom we have included in the unit.We shallinclude the shipping room employees.Accordingly, we find that all production employees at they Com-pany's Charleston plant engaged in preparing the tobacco and mak-ing, cellophane wrapping, packing and inspection the cigars, includingmechanics, teachers, shipping room, and box department employees,but excluding watchmen, clerical employees, foremen, and any othersupervisory employees with authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees, oreffectively -recommend such action, constitute an appropriate unit forthe purposes of collective bargaining within the meaning of Section9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees within the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended itis herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with American TobaccoCompany, Charleston, South Carolina, an election by secret ballot 312DECISIONS OF NATIONAL LABOR RELAfIIONS BOARDshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Tenth Region, acting in thismatter as agent for the National Labor Relations Board, and subjectto Article III, Section 10, of said Rules and Regulations, among theemployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or tempo-rarily laid off, and including employees in the armed forces of theUnited States who present themselves in person at the polls, but ex-cluding any who have since quit or been discharged for cause, todetermine whether they desire to be represented by Tobacco WorkersOrganizing Committee, affiliated with the United Cannery, Agricul-tural,Packing and Allied Workers of America, affiliated with theCongress of Industrial Organizations, or by Local Union 181 of theCigar Makers International Union of America, affiliated with theAmerican Federation of Labor, for the purposes of collective bar-gaining, or by neither.